Dolan, J.
This workmen’s compensation case comes before us on the appeal by the employee from the decree entered in the Superior Court dismissing his claim. In awarding compensation upon review, the board affirmed and adopted the findings and the decision of the single member. The latter’s decision contains the following: “I further find, from his [the employee’s]] appearing at the hearing and his testimony, that he is vague, poorly oriented and rambling as to any statement of facts or business matters. The impression I gained from his testimony was accurately summarized by the impartial physician, Doctor Donald Munro, and therefore I adopt his summary as a finding of fact, to wit: ‘There is no question in my mind but what this patient cannot do gainful labor at this time and I think that on the evidence at present available it must be assumed that his present condition is until proved *605otherwise at least the indirect result of the alleged injury.’ ” General Laws (Ter. Ed.) c. 152, § 8, provides, so far as here material, that “the decision of the member, together with a statement of the evidence, his findings of fact, rulings of law, and other matters pertinent to questions arising before him, shall be filed with the department.” Section 9 provides in part that the report of the impartial physician “shall be admissible as evidence in any proceeding before the department or a member thereof; provided, that the employee and the insurer have seasonably been furnished with copies thereof.” We are of opinion that the mere excerpt, set forth above, from the report of the impartial physician is not a sufficient compliance with § 8 and that for a proper consideration of the case his complete report, which apparently was considered in evidence by the single member and the board, should be set out at least in narrative form. Bean’s Case, 227 Mass. 558.

Decree reversed.


Decree to be entered in the Superior Court recommitting the case to the Industrial Accident Board for inclusion therein of the report of the impartial physician Dr. Donald Munro and further certification to the Superior Court.